department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx vil tax_exempt_and_government_entities_division date release number taxpayer_identification_number release date person to contact legend org name of organization address address of organization identification_number contact telephone number year xx org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nvw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury date date taxpayer_identification_number legend org name of organization address address of organization org address certified mail - return receipt requested dear form_990 tax_year s ended june 20xx person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for catalog number 34809f letter rev the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer org june 20xx tax identification_number year period ended explanations of items legend org name of organization director name of executive director date xx state name of state issues whether org __ is organized and operating to further tax-exempt purposes as described under sec_501 of the internal_revenue_code facts on december 19xx the organization’s director filed articles of incorporation with the state the purpose of the corporation is to present multi-media performances of art in establishing org motion through the interaction of visual and performing arts using sculptured form music lighting and film to create and present abstractions of the human body and humanizations of abstract sculptured ideas to educate and promote public awareness of this multi-media form of art through workshops installations slide and video shows seminars and discussions groups the corporation is organized exclusively for charitable and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members directors officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered upon the dissolution of the corporation the board_of directors shall after payment of all of the liabilities of the corporation dispose_of all of the assets of the corporation to other organizations organized and operated exclusively for charitable educational religious or scientific purposes as described under sec_501 of the internal_revenue_code on february 19xx the internal_revenue_service received form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code from org states that the organization is devoted to the promotion of live performance of multi-media art in motion the performances include kinetic sculptures using dances to physically move the sculpture presented in addition to performances the organization also gives slide shows and demonstrations the organization's principal sources of support will be from grants from private_foundations schools and state art councils to enable it to give free performances and workshops org secondary source of support will be from receipts from performances to which tickets are sold on august 19xx org exemption from federal_income_tax under sec_501 of the internal_revenue_code form_1023 part ill _ was granted form 886-a catalog number 20810w page _1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org year period ended june 20xx on april 20xx a letter was received by the internal_revenue_service from the office of the attorney_general regarding the operations of org use of the same name as a for-profit created on march 19xx by director the for-profitorg created for the following purposes __ _ the letter states that org articles provide for the was a b to engage in the business of marketing designs developing designs and manufacturing products from developed designs to carry on any business or other activity which may be lawfully carried on by a corporation organized under the business corporation law of the state the letter states that the for-profit org states that the majority of information that is publicly available about org rental of an exhibition space and the creation of fabric structures for commercial purposes the following discrepancies were noted by the attorney general’s office from org _ was involuntarily dissolved on december 19xx the letter activities relate to the 20xx form_990 the organization’s website www org immediately goes to www com which contains no reference to the non-profit its charitable mission or activity the website describes org and other venues and lists clients activities as event marketing architecture and retail exhibits and conferences hotel sec_2 dollar_figure million reported in revenue for rentals and other income and describes it as income from furnishing facilities below fair_market_value to organizations whose activities are in furtherance of tax exempt_purpose but it would seem that the revenue predominantly comes from org creating signs and marketing for commercial purposes that more than million in expenses is for enrich ing the public with performance and visual fabric art by putting on performances and offering below market ticket prices but the performances appear to be commercial in nature comprised largely of marketing events and trade shows that the entity made significant revenue over the last several years dollar_figure in 20xx dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx but how that revenue was used for charitable purposes is unclear and creator and president signed the form_990 identifying herself as its owner a comparative analysis of org 20xx 20xx and 20xx is detailed below revenues and expenses as reported on forms for tax years revenue rentals and other income 20xx form_990 dollar_figure dollar_figure total revenue 20xx form_990 dollar_figure dollar_figure 20xx form_990 dollar_figure dollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org expenses 20xx form_990 20xx form_990 20xx form_990 june 20xx tax identification_number year period ended production supply expenses salaries and wages of employees office expenses compensation of officers and directors postage and shipping advertising and promotion occupancy employee_benefits travel miscellaneous expense payroll_taxes accounting fees bank charges trade_show entry fees professional fees fees for services - other legal fees supplies insurance conferences and conventions commissions payroll fees service charges office expenses interest information_technology computer expense automobile expense utilities depreciation and depletion telephone equipment rental and maintenance all other expenses total expenses net_income loss dollar_figure dollar_figure org __ was notified by the internal_revenue_service on december 20xx of a pending examination of its books_and_records to be conducted on march 20xx of the form_990 for the tax_year ended june 20xx the executive director listed on the organization’s form_990 is director director appointed cpa to act as power_of_attorney for the organization the examination was conducted at the accounting firm on march 20xx an initial interview was conducted with the organization’s power_of_attorney cpa to obtain an understanding of the organization's activities during the year under examination cpa stated that org non-profit organization never received any contributions or ever solicited donations org __ was leasing space in state to create its art in an apartment owned by an unrelated party __ generated income from performance fees and renting its art he stated that the cpa stated that form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org cpa stated that the apartment was never used as a personal_residence by org cpastated that org _ is no longer operating and is in the process of filing its final returns june 20xx _ during the year under examination org __ maintained the website http www com design team has extensive experience in fine arts graphic and __ creates fabric structures for events event marketing and architectural the website states that org industries in addition to the tension fabric forms available for rent or purchase the organization offers custom design services org industrial arts costume and fashion design the website states that org cost-effective solutions for stage sets trade shows costumes entrance ways and ceiling treatments for all design industries including event event marketing exhibit and retail displays exhibit design fabric architecture and hospitality the website states that fabric solutions are lightweight flexible and adaptive to transform any environment through décor structure performance sculpture and dramatic anchors for live experiences org consistency reliability and their cost-effective ability to transform space the website provides org client list the website pages of org stretch fabric structures are known worldwide for design and manufacturing __ are included as exhibits beginning on page of the report rental line represents on august 20xx the internal_revenue_service mailed letter with an information_document_request to director with acopy to explanation and contemporaneous supporting documentation for the expenses detailed below cpa the letter requested the organization to provide a detailed expenses for-profit business_purpose amount percentage _ total dollar_figure on august 20xx letter mailed to org revenue service the postal service provided an updated address on the envelope for org address of record was returned to the internal as form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org june 20xx state the reason provided by the postal service for returning the letter to the internal_revenue_service was because the mail forwarding service had expired on september 20xx the organization’s power_of_attorney cpa was contacted because no response was provided to the information_document_request mailed to him on august 20xx advised the service that he would no longer be representing org year period ended cpa during the year under examination org of its revenue from sales and rentals of its art the organization did not receive any contributions from the general_public the internal_revenue_service sampled the organization's expenses and discovered that of org incurred for the year were used to further for-profit commercial activities during the year under examination org exclusively to accomplish sec_501 purposes therefore org from federal_income_tax under sec_501 of the internal_revenue_code activities and resources were directed to benefit a for-profit business rather than does not qualify for exemption total expenses received law internal_revenue_code sec_501 of the internal_revenue_code provides for the exemption from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 of the code states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title federal tax regulations sec_1_501_c_3_-1 of the federal tax regulations states in order to be exempt as an organization described in sec_501 of the internal_revenue_code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense such term includes relieving the poor and distressed or the underprivileged advancement of education or science lessening of the burdens of government combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer june 20xx sec_1_501_c_3_-1 of the regulations states that the term educational as used in section tax identification_number year period ended org c of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community court cases in the case of 283_fsupp2d_58 the united_states district_court upheld the service’s position to revoke the organization’s tax-exempt status under sec_501 of the code the grounds for revocation included the organization’s earnings inuring to the benefit of its founder and the organization’s operation of a conference center in a commercial manner the court stated that in cases where the organization's activities could be carried out for either exempt or non- exempt purposes the manner in which the activities are carried out must be examined in order to determine their true purpose in assessing an organization’s claim for tax-exempt status under the operational_test the court considers competition with for-profit commercial entities extent and degree of below cost services provided pricing policies reasonableness of financial reserves whether the organization uses commercial promotional methods and the extent to which the organization receives charitable donations in the case of b s w group incorporated v commissioner of internal revenue 70_tc_352 the in the case of the 326_us_279 s ct the supreme court of the united_states determined that for the better business bureau of washington d c to fall within exemption from taxation the organization must be devoted exclusively to educational_purposes and the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes the court stated that it is apparent beyond dispute that an important if not primary pursuit of the better business bureau of washington d c is to promote not only an ethical but also a profitable business community united_states tax_court upheld the service’s position to deny the organization’s application_for recognition of exemption under sec_501 of the code for failing to meet the operational_test by primarily engaging in a trade_or_business the court stated that under the operational_test the purpose towards which an organization’s activities are directed and not the nature of the activities themselves ultimately determines the organization's right to be classified as a sec_501 organization the fact that the organization’s activities may constitute a trade_or_business does not of itself disqualify it from classification under sec_501 provided the activity furthers or accomplishes an exempt_purpose rather the critical inquiry is whether the organization’s primary purpose for engaging in the activities is an exempt_purpose or whether its primary purpose is the non-exempt purpose of operating a commercial business factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a non-exempt purpose department of the treasury-internal revenue service and in the charter provisions dedicating the organization to the promotion of the ‘mutual welfare protection and improvement of business methods among merchants’ and others and to the securing of the ‘educational and scientific advancements of business methods’ so that merchants might ‘successfully and profitably conduct their business ’ the court stated that the organization’s activities are largely animated by this commercial purpose unethical business practices and fraudulent merchandising schemes are investigated exposed and destroyed the court stated that such efforts to cleanse the business system of dishonest practices are highly commendable and may even serve incidentally to educate certain persons the court stated that the commercial hue permeating the organization is reflected in its corporate title catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit rev explanations of items name of taxpayer org june 20xx but that they are directed fundamentally to ends other than that of education the court stated that any claim that education is the sole aim of the organization is thereby destroyed tax identification_number year period ended revenue rulings revrul_71_529 1971_2_cb_234 considered whether an organization that provides assistance in the management of participating colleges and university’s endowment fund substantially below cost qualifies for exemption under sec_501 of the code membership in the organization is restricted to colleges and universities exempt under sec_501 of the code the organization will not make its services available to anyone other than the exempt_organizations controlling it most of the operating_expenses of the organization including the costs of the services of the investment counselors and the custodian banks are paid for by grants from independent charitable organizations the member organizations pay a nominal fee for the services performed by performing this function for the organization for a charge that is substantially below cost the organization is performing a charitable activity within the meaning of sec_501 of the code accordingly it is held that the organization qualifies for exemption from federal_income_tax under sec_501 of the code revrul_72_369 1972_2_cb_245 considered whether an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations qualifies for exemption under sec_501 of the code the services consist of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation to satisfy the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code accordingly it is held that the organization’s activities are not charitable and therefore the organization does not qualify for exemption from federal_income_tax under sec_501 of the code taxpayer’s position org position with respect to the issues facts applicable law and government's position as discussed in this report is unknown the organization will be allowed 30-days to review this report and respond with a rebuttal if considered necessary government’s position in order to qualify for exemption under internal_revenue_code sec_501 an organization must be both organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporation inures to the benefit of any private_shareholder_or_individual the purpose of org art in motion through the interaction of visual and performing arts using sculptured form music lighting and film to create and present abstractions of the human body and humanizations of abstract sculptured ideas to educate and promote public awareness of this multi-media form of art through workshops installations slide and video shows seminars and discussion groups however there has been no __ as provided in its articles of incorporation is to present multi-media performances of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items june 20xx org evidence provided in the record to demonstrate that org awareness seminars or discussion groups to benefit the general_public __ has provided any form of education public during the year under examination org __ operated in a manner similar to the for-profit corporation considered in 283_fsupp2d_58 in which the united_states district_court upheld the service’s position to revoke the organization’s tax-exempt status under sec_501 of the code the court ruled that airlie foundation operated in a commercial manner and did not further tax-exempt purposes as described under sec_501 of the code similarly org its products in a commercial manner and competed with for-profit entities providing similar services during __ did not operate to further tax-exempt purposes as described under the year under examination org sec_501 of the code -_ sold in the case of b s w group incorporated v commissioner of internal revenue 70_tc_352 the united_states tax_court upheld the service’s position to deny the organization’s application_for recognition of exemption under sec_501 of the code for failing to meet the operational_test by primarily engaging in a trade_or_business the court stated that factors such as the particular manner in which an organization’s activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a non-exempt purpose during the year under examination org organization maintained a website similar to a for-profit business advertising its products for sale or rent the website also listed for-profit companies as its clients and there is no mention on the website of any charitable or educational_services provided by the organization _ operated solely in a manner indistinguishable from a for-profit business the conclusion the exempt status of org __ is to be revoked effective july 20xx for failing to operate in in the case of the 326_us_279 s ct the united_states supreme court ruled that to obtain exemption from taxation an organization must be devoted exclusively to exempt purposes and the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes it is clearly evident that the primary purpose of org __ is to sell or rent its fabric structures rather than to accomplish exclusively sec_501 purposes org __ has not provided records to demonstrate that the organization is furthering tax-exempt purposes during the year under examination org __ did not engage in any educational activities as described in the regulations org __ did not instruct the public on subjects useful to the individual or beneficial to the community department of the treasury-internal revenue service accordance with the requirements under sec_501 of the internal_revenue_code for the tax_year ended june 20xx the organization is required to file form_1120 org __ is required to file form_1120 for all subsequent tax periods per internal_revenue_code sec_6020 the internal_revenue_service has the authority to file substitute for returns and assess the correct amount of tax in situations where the taxpayer fails to file the required returns form 886-a catalog number 20810w - page_8 publish no irs gov
